QiTjinn, J.
(dissenting.)
I concur in the dissent of Justice Holt.
There was a string of 25 freight cars being pushed east by a locomotive at the rate of six miles per hour. Another switch track was parallel with and eight feet north of the one upon which the cars were moving. There were no cars upon the north track near where the accident occurred. The witness Garry, a switchman, was on top of and near the front end of the head or most easterly car of the string. He testified that he was looking ahead to the east, saw plaintiff as he was crossing the north track and as he turned east between the two tracks, and that the cars were moving down grade; that he turned and went west to> the rear end of the car to set the *87brake when be saw plaintiff coming up tbe ladder at tbe northwest corner of tbe car, and that, while in tbe act of reaching for tbe grab iron on top of tbe car and swinging around tbe corner thereof, plaintiff missed bis bold and fell between tbe cars; that be, Garry, gave a stop signal and jumped from near tbe top of tbe ladder; that plaintiff’s clothes bad caught on tbe oil bos of tbe second car, dragging him along when Garry caught bold and pulled him loose; that both bis legs bad been run over just below tbe knees. Upon tbe other band, plaintiff claims that when be crossed tbe north track be turned east; that as be was walking between tbe tracks tbe car that injured him passed over a low-joint and swayed to the north, striking him on tbe right shoulder, thereby casting him forward in such manner that be stumbled, stepped on a rolling piece of coal and was thrown under tbe car so that tbe wheels passed over bis legs just below tbe knees. Tbe contention of plaintiff being that, as tbe wheels passed over tbe low-joint, tbe car at tbe height of plaintiff’s shoulder swayed out to the north about three or four inches, striking him on the shoulder causing the injury complained of.
It was two feet from the outer or north side of the car to the rail. His feet were thrown so that the wheel passed over his legs just below the knees, clearly demonstrating that if he fell in the manner claimed, swaying of the freight car, which was moving in the same direction in which plaintiff was walking, caused him to fall with his legs four feet under the moving train. I am unable to understand how this could have happened in the course of human events. Tbe car was moving six miles per hour, plaintiff was walking in the same direction, the car swayed about the length of a man’s forefinger, a photograph of the locus in quo shows no lumps of coal anywhere near as high as the rail -of the track. Under these circumstances it seems impossible for the accident to have happened in the manner claimed by plaintiff.